Exhibit 10.5

FIRST AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT

This First Amendment to Plain English Security Agreement (this “Agreement”) is
made and entered into as of October 20, 2011, by and among GEVO, INC., a
Delaware corporation (“Guarantor” or “You”) and TRIPLEPOINT CAPITAL LLC
(“Secured Party” or “Us”; together with Guarantor, the “Parties”). All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Security Agreement (as defined below).

RECITALS

A. Guarantor and Secured Party entered into that certain Plain English Security
Agreement dated as of September 22, 2010 (including all annexes, exhibits and
schedules thereto, and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), pursuant to
which Guarantor granted a security interest in the Collateral to secure the
payment and performance in full of all the Secured Obligations.

B. Guarantor and Secured Party have agreed to make certain amendments to the
Security Agreement.

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

1. Amendments to Security Agreement.

(a) Section 1 of the Agreement is hereby amended by adding the following
definition in the appropriate alphabetical order:

“The term “Amendment Closing Date” means October 20, 2011.”

(b) The definition of “Permitted Disposition” contained in Section 1.4 of the
Security Agreement is hereby amended and restated in its entirety as follows:

“1.4 The term “Permitted Disposition” means (a) sales, abandonment, or other
dispositions of Equipment that is substantially worn, damaged, or obsolete or no
longer used or no longer useful in the ordinary course of business and leases or
subleases of real property no longer used or no longer useful in the conduct of
the business of You and Your Subsidiaries; (b) sales of Inventory to buyers in
the ordinary course of business and/or the entering into of marketing,
distribution, supply, off take, development, or like agreements relating to the
sale of Inventory in the ordinary course of business and containing standard or
customary terms for such agreements (which terms may include, without
limitation, rights of first offer and/or exclusivity arrangements); (c) the use
or transfer of Cash or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents; (d)(i) non-exclusive
licenses of patents, trademarks, copyrights, and other intellectual property
rights or (ii) non-perpetual exclusive licenses of patents, trademarks,
copyrights, and other intellectual property rights with respect to geographic
area, fields of use and customized products for specific customers that would
not result in a transfer of title of the licensed property under applicable law,
all given in the ordinary course of Your business; (e) the granting of Permitted
Liens; (f) the sale, assignment, transfer, disposition, or discount, in each
case without recourse, of Accounts arising in the ordinary course of business,
but only in connection with the compromise or collection thereof; (g) any
involuntary loss, damage or destruction of property; (h) any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property; (h) the sale or
issuance of Stock of a Parent; (i)(i) the lapse of registered patents,
trademarks, copyrights and other intellectual property of You and Your
Subsidiaries to the extent not economically desirable in the conduct of or
material to their business, or (ii) the abandonment of patents, trademarks,
copyrights, or other intellectual property



--------------------------------------------------------------------------------

rights in the ordinary course of business that are not material to Your
business; (j) the making of an Investment; (k) the making of a Permitted
Intercompany Advance; (l) dispositions of assets in exchange or trade in for
similarly valued assets so long as the assets so received by You or Your
Subsidiaries have a fair market value that is reasonably equivalent to the fair
market value of the assets so disposed by You or Your Subsidiaries; provided
that if such assets are material to Your business, they are exchanged or traded
for similar assets that are used for a similar purposes, and provided further,
however, that nothing in this clause (l) shall prevent You or Your Subsidiaries
from receiving or paying cash consideration in connection with the disposition
of assets in exchange for similarly valued assets contemplated by this clause
(l); (m) dispositions of assets in exchange for, or replaced by, an upgrade or a
new model of such asset; provided, however, that nothing in this clause
(m) shall require the same brand, type or kind of asset to be purchased as the
asset being exchanged or replaced in order for this clause (m) to be applicable
so long the new asset is used for a similar purpose; (n) the leasing or
subleasing of assets of You or Your Subsidiaries in the ordinary course of
business; (o) the disposition of assets in connection with the retrofit of any
renewable fuel production facility; (p) dispositions of assets in connection
with maintenance and updating of any renewable fuel production facility for fair
market value; (q) leases and subleases of farmland; and (r) sales or
dispositions of assets not otherwise permitted by the foregoing clauses so long
as the aggregate fair market value of all such assets disposed of in any fiscal
year (including the proposed disposition) would not exceed $500,000.”

(c) The definition of “Termination Date” contained in Section 1.12 of the
Security Agreement is hereby amended and restated in its entirety as follows:

“1.12 The term “Termination Date” means the first date on which any of the
following conditions are satisfied: (a) the Secured Obligations have been paid
in full in cash and We have no further commitment to provide Advances under the
Loan Agreement, or (b)(i) the occurrence of Your initial public offering,
(ii) the commencement of the production of commercial scale isobutanol by Opco,
and (iii) evidence reasonably satisfactory to Us in Our good faith discretion of
either (A) the successful consummation on or before December 31, 2012 of one or
two secondary offerings by You in which You received aggregate net offering
proceeds, after deduction of all fees, commissions and other costs and expenses
in connection therewith, of not less than $50,000,000, or (B) the successful
consummation after December 31, 2012 of a single secondary offering by You in
which You received net offering proceeds, after deduction of all fees,
commissions and other costs and expenses in connection therewith, of not less
than $50,000,000.

(d) Section 5.9 of the Security Agreement is hereby amended and restated in its
entirety as follows:

“5.9 Dividends and Distributions. Prior to the consummation of Your initial
public offering, You will not, without Our prior written consent, declare or pay
any Cash dividend or make a Cash distribution on, or repurchase or redeem, any
class of Your Stock; except, that at any time: (a) You may make distributions to
current or former employees, officers, or directors (or any spouses, ex-spouses,
or estates of any of the foregoing) of You or Your Subsidiaries on account of
redemptions or repurchases of Stock of You held by such Persons, pursuant to
employee repurchase plans upon an employee’s death or termination of employment
so long as the aggregate amount of such other distributions made by You during
the term of this Agreement does not exceed $500,000 in the aggregate, (b) You
may make distributions to current or former employees, officers, or directors
(or any spouses, ex-spouses, or estates of any of the foregoing) of You or Your
Subsidiaries, solely in the form of forgiveness of Indebtedness of such Persons
owing to You on account of redemptions or repurchases of the Stock of You or
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Your Stock, and (c) as may be required in connection
with the transactions described in item number 6 on Schedule V.”

(e) Guarantor and Secured Party hereby agree that the Schedules to the Security
Agreement are hereby amended, restated and replaced with the updated Schedules
attached as Exhibit A hereto.

2. Representations and Warranties. Guarantor hereby represents and warrants to
Secured Party that each of the representations and warranties contained in
Section 4 of the Security Agreement is true and correct in all material respects
as of the date hereof, except such representations and warranties that relate
expressly to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, in each case, after giving effect to
this Agreement and updating the Schedules to the Loan Agreement with the
Schedules attached hereto as Exhibit A.



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. The satisfaction of the following shall
constitute conditions precedent to the effectiveness of this Agreement:

(a) receipt by Secured Party of this Agreement duly executed by the parties
hereto; and

(b) receipt by Secured Party of the updated Schedules attached hereto as Exhibit
A, each in form and substance acceptable to Secured Party.

4. Recitals. The recitals to this Agreement shall constitute a part of the
agreement of the parties hereto.

5. Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.

6. Mutual Waiver Of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and The Parties wish applicable
state and federal laws to apply (rather than arbitration rules), The Parties
desire that their disputes be resolved by a judge applying such applicable laws.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES SPECIFICALLY
WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR OUR ASSIGNEE
AGAINST YOU. IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS NOT
ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL
REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE (“REFERENCE”). THE
PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR
FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE
REFEREE SHALL BE APPOINTED BY THE COURT. THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT. NOTHING IN THIS SECTION SHALL LIMIT THE RIGHT OF ANY
PARTY AT ANY TIME TO EXERCISE LAWFUL SELF-HELP REMEDIES, FORECLOSE AGAINST
COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND
EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE
SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION,
AND ENFORCEABILITY OF THIS SECTION. THE PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL
NOT BE ADJUDICATED BY A JURY. THIS WAIVER EXTENDS TO ALL SUCH CLAIMS, INCLUDING
CLAIMS THAT INVOLVE PERSONS OTHER THAN YOU AND US; CLAIMS THAT ARISE OUT OF OR
ARE IN ANY WAY CONNECTED TO THE RELATIONSHIP BETWEEN YOU AND US; AND ANY CLAIMS
FOR DAMAGES, BREACH OF CONTRACT, SPECIFIC PERFORMANCE, OR ANY EQUITABLE OR LEGAL
RELIEF OF ANY KIND, ARISING OUT OF THIS AGREEMENT.

7. Signatures. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all such counterparts together
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile or transmitted electronically in either Tagged Image
Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon such
delivery, the facsimile, TIFF or PDF signature, as applicable, will be deemed to
have the same effect as if the original signature had been delivered to the
other party.



--------------------------------------------------------------------------------

8. ANY AMENDMENT OF THIS AGREEMENT MAY ONLY BE ACCOMPLISHED THROUGH A DOCUMENT
WITH SIGNATURES FROM EACH OF THE PARTIES HERETO.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
delivered as of the date first above written.

“Guarantor”

GEVO, INC.

 

By:  

/s/ Patrick Gruber

Name:  

Patrick Gruber

Title:  

Chief Executive Officer

“Secured Party”

TRIPLEPOINT CAPITAL LLC

 

By:  

/s/ Sajal Srivastava

Name:   Sajal Srivastava Title:   Chief Operating Officer

[SIGNATURE PAGE TO 1ST AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT]